   Case 21-20049        Doc 9   Filed 05/04/21 Entered 05/04/21 11:17:40           Desc Main
                                   Document    Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                                §
In re:                                          §   Case No. 21-20049
                                                §
R. H. W. METALS, INC.,                          §
P. O. Box 3489                                  §
Longview, TX 75606-3489                         §
Tax ID: xx-xxx4866                              §
                                                §   Chapter 7
                  Debtor.                       §

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         CROSSROADS STEEL SUPPLY, LLC (“Crossroads”) respectfully requests that all

notices given or required to be given in this chapter 7 case, and any case consolidated herewith,

and all papers served or required to be served in this matter, be given to and served upon counsel

for Crossroads:

BENESCH, FRIEDLANDER, COPLAN                        BARLOW GARSEK & SIMON, LLP
   & ARONOFF LLP                                    Christian S. Dennie, State Bar No. 24045775
Sven T. Nylen, IL #6278148 (admitted E.D. Tex.)     920 Foch Street
Jacob H. Marshall (pro hac vice forthcoming)        Fort Worth, Texas 76107
71 South Wacker Drive, Suite 1600                   Telephone: 817.731.4500
Chicago, Illinois 60606                             Facsimile: 817.731.6200
Telephone: 312.212.4949                             cdennie@bgsfirm.com
Facsimile: 312.767.9192
snylen@beneschlaw.com
jmarshall@beneschlaw.com

         This request encompasses all notices, pleadings, copies, and papers referred to or

contemplated in Title of the United States Code (11 U.S.C. §§ 101-1532) and the Federal Rules

of Bankruptcy Procedure, including, without limitation, notices of any motions, orders, petitions,

complaints, demands, applications or pleadings, or requests, and any other document regarding

the above-captioned case and proceedings therein.




14517575 v1
  Case 21-20049        Doc 9     Filed 05/04/21 Entered 05/04/21 11:17:40            Desc Main
                                    Document    Page 2 of 3



       Neither this Notice of Appearance nor any subsequent appearance, pleading, claim, or

request for relief is intended or shall be deemed to waive Crossroads’: (i) right to have a final

order in non-core matters entered only after de novo review by a United States District Court

Judge; (ii) right to trial by jury in any proceeding so triable herein or in any case, controversy or

proceeding related hereto; (iii) right to have the reference withdrawn by the United States

District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) other

rights, claims, actions, defenses, setoffs or recoupments to which Crossroads is or may be

entitled to under agreements, in law or equity, all of which are reserved.

May 4, 2021                                    Respectfully submitted,

                                               BENESCH, FRIEDLANDER, COPLAN
                                                 & ARONOFF LLP
                                               /s/ Sven T. Nylen
                                               Sven T. Nylen, IL #6278148 (admitted E.D. Tex.)
                                               Jacob H. Marshall (pro hac vice forthcoming)
                                               71 South Wacker Drive, Suite 1600
                                               Chicago, Illinois 60606
                                               Telephone: 312.212.4949
                                               Facsimile: 312.767.9192
                                               snylen@beneschlaw.com
                                               jmarshall@beneschlaw.com
                                               -and-
                                               BARLOW GARSEK & SIMON, LLP
                                               Christian S. Dennie, State Bar No. 24045775
                                               920 Foch Street
                                               Fort Worth, Texas 76107
                                               Telephone: 817.731.4500
                                               Facsimile: 817.731.6200
                                               cdennie@bgsfirm.com




                                                 2
  Case 21-20049       Doc 9    Filed 05/04/21 Entered 05/04/21 11:17:40         Desc Main
                                  Document    Page 3 of 3



                               CERTIFICATE OF SERVICE

        I certify that on May 4, 2021, I caused to be served a copy of the foregoing document
electronically through the Electronic Case Filing System for the United States Bankruptcy Court
for the Eastern District of Texas.

                                                          /s/ Sven T. Nylen
                                                          Sven T. Nylen




                                              3
